Title: Daniel Brent to Thomas Jefferson, 5 December 1818
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington,
December 5th 1818.
          
          I had the pleasure of receiving, some days ago, your Letter of the 27th of last month, enclosing two packets addressed to Mr Gallatin, which I committed, the day before yesterday, to Dn Luis Noeli, Secretary to the Spanish Legation here, who will embark in two or three days on board the British packet at New york, to proceed, by the way of England and France; to Spain; and he obligingly promised to deliver them, himself.
          
          I shall always take great pleasure in executing your commands—and I should regret exceedingly if the cause to which you last allude, that of declining health, were to continue to render them less frequent in this way.   I have the Honour to remain,
          
            with the highest Respect & sincere Esteem, Dr sir, your Obedt & very humble servt
            Daniel Brent.
          
        